08/18/2020


                                    No. DA 20-0394
                                                                                     Case Number: DA 20-0394

                    In the Supreme Court of the State of Montana



   WESTERN NATIVE VOICE, MONTANA NATIVE VOTE, ASSINIBOINE AND SIOUX
   TRIBES OF FORT PECK, BLACKFEET NATION, CONFEDERATED SALISH AND
   KOOTENAI TRIBES, CROW TRIBE, FORT BELKNAP INDIAN COMMUNITY,

                                                                  Plaintiffs-Appellees,
                                             v.

   COREY STAPLETON, in his official capacity as Montana Secretary of State,

                                                                 Defendant-Appellant.


           On Appeal from the Thirteenth Judicial District, Yellowstone County
                        The Honorable Jessica T. Fehr, Presiding


 Order Granting Speaker Hertz and President Sales’ Motion For Leave to
      File Amicus Brief on Behalf of the Montana State Legislature


      Pursuant to Mont. R. App. P. 16, Proposed Amici Speaker Greg Hertz on

behalf of the House of Representatives of Montana and President Scott Sales on

behalf of the Montana State Senate have moved this Court to participate as

amici in this matter. The motion is unopposed. Having reviewed the motion and

the briefing thereof,

      IT IS HEREBY ORDERED that Speaker Hertz and President Sales’

Motion for Leave to File Amicus Brief on behalf of the Montana State

Legislature is GRANTED. Their brief, attached to their Motion for Leave, shall
be filed by the Clerk, with paper copies due to the Court within seven (7) days

of the Clerk’s filing.

      Dated this ______ day of ______, 2020.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                         August 18 2020